Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 04/29/2020.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 being unpatentable over UCHIYAMA, et al. (US 2019/0320361 A1), hereinafter (“Uchiyama”), in view of Beattie JR., et al. (US 2019/0173934 A1), hereinafter (“Beattie”).

Claim 1
Uchiyama discloses a system comprising:
a first electronic device configured to communicate with a second electronic device via a first wireless connection and with a third electronic device via a second wireless connection (fig.2 showing first electronic device (a wearable terminal 200C or the like), communicating with a second electronic device (a relay terminal 100C) via a short range wireless link (sidelink), and communicating with a third electronic device (BTS 100A and further connected electronic device) via an LTE wireless link as shown;; also see associated text in pars. 0056-0060; also see fig.3 which shows a first electronic device 200S communicating with second and  third electronic devices 100C1 and 100C via respective first and second  wireless sidelinks as shown),
wherein the first electronic device is further configured to: receive communication [audio corresponding to a communication session] from the second electronic device via the first wireless connection (fig.2 and par. 0056, The remote terminal 200C performs communication with the base station 100A via the relay terminal 100C. In this case, the relay terminal 100C can be a communication device that relays communication between the remote terminal 200C and the base station 100A);
predetermined threshold value, etc., the remote terminal 200C (the determination unit 245) determines whether or not the state should shift to Radio Link Failure (RLF) on the basis of the estimation result of the communication quality, etc.);
transmit, via the second wireless connection, a message for the third electronic device indicating that the quality of the first wireless connection with the second electronic device satisfies the connection degradation condition; and subsequent to transmission of the message, receive further communication [audio corresponding to the communication session] from the third electronic device via the second wireless connection (fig.6 and par. 0087, in a case in which a shift to RLF is decided (YES in S105), the remote terminal 200C (the communication processing unit 241) switches the radio link to be used in communication with the base station 100A (S109). As a specific example, the remote terminal 200C may switch the relay terminal 100C (used in relay communication with the base station 100A (i.e., perform reselection or handover). In addition, as another example, the remote terminal 200C may stop the relay communication via the relay terminal 100C and switch to direct communication with the base station 100A (which will also be referred to as "eNB fallback,"); fig. 19 and pars. 0228-0230, the remote terminal 200C performs measurement of the communication quality (Relay RRM measurement) in communication with each of peripheral relay terminals, etc., in the case in which handover is decided to be performed, the remote terminal 200C makes a handover request (or instruction) to each of the source relay terminal, the target relay terminal, and the base station 100A, etc., the notification of the handover request from the remote terminal 200C to the target relay terminal may be performed directly by setting up a sidelink with the target relay terminal, i.e. via a second sidelink to device 200C2, as shown in fig.3; fig.22 and par. 0249, the remote terminal 200C decides whether or not fallback (i.e., fallback handover) is to be performed using the measurement result of the communication quality of communication with each of the relay terminal 100C and the base station 100A as reference information (S709). At this time, in the case in which performing fallback is decided, the remote terminal 200C makes a fallback request to each of the source relay terminal and the base station 100A (S711 and S713),  here said fallback request is an indication of  the quality of the relay link meets the switch condition).
Uchiyama does not expressly disclose the described communication comprises audio corresponding to a communication session. However, said difference is obvious because it is well known in the art. In particular, Beattie discloses:  Mobile device users often pair other wireless electronic devices, such as Bluetooth headsets, speakers, cameras, fitness trackers, and wearable smart devices, with their mobile devices. For instance, when placing a call to a receiver's mobile phone, call data may be sent in a digital data stream from the sender's paired headset to his mobile phone, reduced to baseband audio and/or video, and then re-encoded for transmission over a cellular packet network. Subsequently, if the sender's and receiver's networks and/or mobile phone(s) are not compatible, then the digital data stream is transcoded (i.e., converted from one file format to another), sometimes via baseband, and then the transcoded digital data stream is forwarded to the receiver's mobile phone. The receiver's mobile phone may then extract the call data from the digital stream and encode the call data for use across the receiver's paired devices. (see par. 0002).
Provided that Uchiyama discloses the relay devices (100c1 and 100c2 as shown in fig.3) are mobile devices which are paired and communicating with the remote device 200c (e.g., watch) via corresponding short range links and/or the communication session can be switched between said two links, it would have been obvious to one of ordinary skills in the art to operate the remote electronic device, e.g. watch, speakers, headset, etc., as an axillary electronic device and forward audio corresponding to the communication session to and from said auxiliary devices via said short links, as taught by Beattie, so as to enable  implementation of the disclosed  processes in different types of auxiliary devices that may have different computing and communications capabilities.

Claim 2
Uchiyama as modified further teaches [T]he system of claim 1, further comprising the second electronic device (fig.2-3, mobile device 100C), wherein the second electronic device is configured to: 
forward the audio corresponding to the communication session to the first electronic device via the first wireless connection (par. 0056, the relay terminal 100C can 
receive, from a server, an indication that the communication session will be transferred to the third electronic device (Uchiyama, fig. 18 and par. 0224, Upon receiving the notification of the information indicating the measurement result of the communication quality of the sidelink transmitted from the remote terminal 200C via the relay terminal 100C, the base station 100A decides whether or not handover (i.e., mobile relay handover) is to be performed (Handover decision) using the measurement result as reference information (S313). At this time, in the case in which handover is decided to be performed, the base station 100A notifies the remote terminal 200C of a handover instruction (S315), and notifies each of the source relay terminal and the target relay terminal of a handover request, here note that the base station may be connected to a further server/destination device(s) and/or to base station controller/server); and 
responsive to the received indication, stop forwarding the audio corresponding to the communication session to the second electronic device (Uchiyama, pars. 0225-0226, When a handover request is made from the base station 100A to the source relay terminal and the target relay terminal, the source relay terminal notifies the target relay terminal of information regarding undelivered packets and information regarding the remote terminal 200C (S321), etc., the base station 100A switches the serving relay terminal of the remote terminal 200C from the source relay terminal to the target relay terminal (S325), and performs a switch (e.g., setup) of a backhaul link (S327)).



Uchiyama as modified further teaches [T]he system of claim 2, further comprising the third electronic device (Uchiyama, fig. 4, target electronic device 100c2), wherein the third electronic device is configured to: 
receive, from the first electronic device, the message indicating that the quality of the first wireless connection with the second electronic device satisfies the connection degradation condition (Uchiyama, fig. 19 and par. 0230, the notification of the handover request from the remote terminal 200C to the target relay terminal may be performed directly by setting up a sidelink with the target relay terminal or indirectly via the base station 100A); 
transmit, to the server, a request to receive the communication session (Uchiyama, par. 0231, the base station 100A may set a resource pool for handover for each of the source relay terminal and the target relay terminal on the basis of RRC signaling, i.e. resource request and response, for example); and 
forward, to the first electronic device over the second wireless connection, further audio for the communication session (Uchiyama, par. 0232, the target relay terminal sets up a sidelink with the remote terminal 200C (S419). In addition, the base station 100A switches the serving relay terminal of the remote terminal 200C from the source relay terminal to the target relay terminal (S421) on the basis of the handover request from the remote terminal 200C, and performs a switch (e.g., setup) of a backhaul link). 




Uchiyama as modified further teaches [T]he system of claim 1, wherein, the first and second wireless connections comprise Bluetooth connections. (Uchiyama, par. 0058, the remote terminal 200C supports sidelink communication (through a PC5 interface) with the relay terminal 100C; also see Beattie, par. 0002, Mobile device users often pair other wireless electronic devices, such as Bluetooth headsets, speakers, cameras, fitness trackers, and wearable smart devices, with their mobile devices).
Therefore, it would have been obvious to one of ordinary skills in the art to use any known and appropriate short link interface and associated standard so as to enable implementation of the disclosed processes in different types of user’s axillary devices having different computing and communications capabilities.

Claim 9
Uchiyama as modified further teaches [T]he system of claim 1, wherein the communication session comprises a cellular communication session connecting a cellular base station to the second electronic device via a first cellular connection, and to the third electronic device via a second cellular connection, wherein the quality of the first wireless connection is independent of a first cellular connection quality of the first cellular connection and a second cellular connection quality of the second cellular connection. (Uchiyama, fig. 3 showing relay devices 100c1 and 100c2 connected to cellular base station 100A via respective LTE cellular links, which are independent of the shown sidelinks and qualities thereof).

Allowable Subject Matter
2.	Claims 11-20 are allowed.
3.	Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAGDI ELHAG/Primary Examiner, Art Unit 2641